Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 4, 2015

                                     No. 04-15-00213-CV

                               IN THE INTEREST OF A.J.R.,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014EM501263
                       The Honorable Nick Catoe, Jr., Judge Presiding


                                        ORDER
       On May 28, 2015, the district clerk filed a notification of late record. However, on June
2, 2015, the district clerk filed the clerk’s record. Accordingly, we DENY AS MOOT the
previously filed notification of late record.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court